DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes first and second conveyor assemblies each having “at least one set of motor driven endless belt conveyors” and then refers to “the belt conveyors of the at least one set. . . “.  This renders the claims indefinite as it is not clear if this applies to both sets, or just one of the two required sets of conveyors.  The number and arrangement of conveyors required by the claims is unclear.  For examination the claims have been interpreted as only one of the sets needing to be vertically spaced apart arrangement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH07242143 to Adachi.
Regarding claim 1 Adachi discloses a method of loading a delivery van at a package distribution center comprising the steps of:(a) providing first and second conveyor assemblies (see figures 4 and 7), each of said first and second conveyor assemblies, each comprising at least one set of motor-driven endless belt conveyors, the endless belt conveyors of the at least one set being held in vertically spaced-apart, horizontally extending relation (conveyors on vehicle are spaced vertically); (b) installing the first conveyor assembly in a delivery van and installing the second conveyor assembly in the package distribution center (see figure 7); (c) loading packages to be delivered in a predetermined order onto the motor-driven endless belt conveyors of the at least one set comprising the second conveyor assembly (figure 7 and page 5 of translation); (d) later 
Regarding claim 2 Adachi discloses the first and second conveyor assemblies each include a plurality of said sets positioned adjacent one another in side-by-side relation (see figure 7).
Regarding claim 3 Adachi discloses each set comprises a plurality of endless belt motor driven conveyors held in horizontal spaced-apart relation by a plurality of vertically extending leg members affixed to conveyor side rails (see figure 1).
Regarding claim 4 Adachi discloses the plurality of endless belt conveyors on the first conveyor assembly are spaced apart vertically by the same spacing as used between the endless belt conveyors on the second conveyor assembly such that when the delivery van is positioned with its loading door closely adjacent the discharge end of the plurality of endless belt conveyors in a second conveyor assembly, the endless belt conveyors on the first and second conveyor assemblies are horizontally aligned (see figure 7, as discussed above claim 1 does not require vertical spacing of both sets and the bottom row aligns with the loading conveyors).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/           Primary Examiner, Art Unit 3619